                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

DONALD JONES,

                  Plaintiff,

v.                                                           Case No: 2:18-cv-649-FtM-38CM

BANK OF AMERICA and REVERSE
MORTGAGE SOLUTIONS, INC.,

                Defendants.
                                                  /

                                                ORDER1

        Before the Court is Defendants Bank of America, N.A. and Reverse Mortgage

Solutions, Inc.’s Motion to Dismiss. (Doc. 17). The Court denies without prejudice the

motion because United States Magistrate Judge Carol Mirando is still deciding pro se

Plaintiff Donald Jones’ request to proceed in forma pauperis. Judge Mirando previously

found the complaint not to state a cognizable claim in federal court and did not comply

with Federal Rules of Civil Procedure 8 and 10. (Doc. 4). As such, she denied without

prejudice Jones’ Affidavit of Indigency and gave him leave to file an amended pleading –

which he did (Doc. 10). But she has not yet reviewed the Amended Complaint for

plausibility and procedural compliance. Nor has she ruled on Jones’ in forma pauperis

status and, in turn, service. The Court thus denies Defendants’ motion to dismiss.

        Accordingly, it is now


1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
      ORDERED:

      Defendants Bank of America, N.A. and Reverse Mortgage Solutions, Inc.’s Motion

to Dismiss (Doc. 17) is DENIED without prejudice.

      DONE and ORDERED in Fort Myers, Florida this 19th day of November 2018.




Copies:     United States Magistrate Judge Carol Mirando
            All Parties of Record




                                         2
